MEMORANDUM*
The Drug Enforcement Administration (“DEA”) did not abuse its discretion in denying Dr. Marion Fry’s request to reopen. See ICC v. Bhd. of Locomotive Eng’rs, 482 U.S. 270, 278, 107 S.Ct. 2360, 96 L.Ed.2d 222 (1987) (“overtiming the refusal to reopen requires a showing of the clearest abuse of discretion” (internal quotation omitted)). We lack jurisdiction over Dr. Fry’s concerns regarding the DEA’s initial revocation decision. Friends of Sierra R.R., Inc. v. ICC, 881 F.2d 663, 666 (9th Cir.1989) (“[A] subsequent unsuccessful petition to an agency to reopen cannot create a new final order giving our court jurisdiction over an untimely petition for review.”).
PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.